DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the present invention pertains to miniature epifluorescence imaging device for capturing microscopic object images.
With regards to claim 5, Markham (US 2004/0227087) discloses an imaging device comprising: a portable housing that is less than a cubic inch in size (paragraph 28), the portable housing containing:
an excitation source configured to provide excitation light (paragraph 39, element 12); 
an optical pathway comprising a first end and a second end (paragraph 39, fig.1); 
an objective lens disposed adjacent to the first end (paragraph 39, element 30); 
an optical sensor (paragraph 41).
Cartlidge (US 2006/0192081) discloses an imaging device comprising: 
a housing (paragraph 91);
an excitation source configured to provide excitation light (paragraph 40); 
an optical pathway comprising a first end and a second end (paragraph 59); 
an objective lens disposed adjacent to the first end (paragraph 58, fig.3, element 234); 
one or more emission elements configured to provide fluorescence emission light (paragraph 199);
an array of optical sensors positioned and arranged to capture an image of the target object from the fluorescence emission light (paragraph 44).
Amberger (US 2010/0315708) discloses epifluorescent emission light for illuminating object for microscopic imaging (paragraph 8).
Jannard (US 2010/0165188) discloses a modular design that permits individual components to be replaced.
The prior art, either singularly or in combination, does not disclose “an imaging device comprising: a portable housing that is less than a cubic inch in size, the portable housing containing: an excitation source configured to provide excitation light; an optical pathway comprising a first end and a 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488